Citation Nr: 0638018	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
multiple sclerosis, and if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for a gynecological 
condition, to include ovarian cyst and status post 
hysterectomy.

3.  Entitlement to service connection for chronic headaches 
and dizziness.

4.  Entitlement to service connection for a gastrointestinal 
condition, to include duodenitis and irritable bowel 
syndrome.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depressive 
disorder.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The veteran was afforded a personal hearing before a Decision 
Review Officer (DRO) at the RO in December 2004.  A 
transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for multiple 
sclerosis, a gynecological condition, a gastrointestinal 
condition, headaches and dizziness, and an acquired 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in January 1999, the RO denied a 
claim to reopen a previously disallowed claim for service 
connection for multiple sclerosis; the veteran did not appeal 
the January 1999 decision.  

2. The evidence received since the January 1999 decision is 
not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim for service connection for multiple sclerosis.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision that denied a claim to 
reopen a previously disallowed claim for service connection 
for multiple sclerosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for multiple 
sclerosis.  38 U.S.C.A. § 5104 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  As the issue of whether new and material 
evidence has been received has been resolved in the veteran's 
favor, analysis of whether VA has satisfied the duties to 
notify and assist is not in order.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as she filed his claim prior to August 29, 2001.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for multiple 
sclerosis is reopened.

In January 1999 the RO decided that new and material evidence 
had not been submitted to reopen a previously disallowed 
claim for entitlement to service connection for multiple 
sclerosis.  Reference was made to the original January 1996 
rating decision that denied service connection for multiple 
sclerosis based on the finding that there had been no 
objective evidence of symptoms of multiple sclerosis in 
service or within the seven year presumptive period 
(predating May 8, 1988 or shortly thereafter).  See 38 C.F.R. 
§ 3.309(a) (1999).  The RO found that the evidence submitted 
since the January 1996 decision did not include objective 
evidence of symptoms of multiple sclerosis predating May 8, 
1988 or shortly thereafter. The veteran did not appeal the 
January 1999 decision, and thus, the decision became final.  

Evidence of record at the time of the January 1999 denial 
included an August 1998 VA examination providing a diagnosis 
of multiple sclerosis.  This examiner stated that the veteran 
was first diagnosed with multiple sclerosis in April 1992 and 
there was no evidence of record that her symptoms predated 
May 1998.

Evidence received since the January 1999 decision includes a 
January 2001 letter from Dr. R.H. and clinical notes from an 
unspecified source for the period from January 1983 to June 
1989.  Dr. R.H. refers to those notes as service medical 
records.  While Dr. R.H.'s source attribution is in error, 
the clinic notes bear the veteran's name and carry no 
indication of unreliability.  In this regard, Dr. R.H. refers 
to a clinical note from September 1983 describing numbness in 
the veteran's sciatic region sometime after a Celestone shot.  
This physician opined that this evidence could be that of an 
early symptom of multiple sclerosis.  As noted above, the 
opinion is deemed credible for the purpose of determining 
whether new and material evidence has been submitted.  See 
Justus v. Principi.

Dr. R.H.'s medical opinion and the clinical notes referred to 
by Dr. R.H. are new evidence because they were not of record 
at the time of the January 1999 denial.  Further, Dr. R.H.'s 
opinion coupled with the clinic note of September 1983 go to 
the basis of the last final disallowance of this claim, 
evidence of symptoms of multiple sclerosis prior to May 1988.  
In connection with evidence previously assembled, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, this 
evidence is new and material evidence.


ORDER

New and material evidence having been presented, the claim 
for service connection for multiple sclerosis is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

In September 2006, the veteran's representative submitted 
additional evidence pertinent to her claims for service 
connection for all of the claims on appeal.  The veteran has 
declined to waive RO consideration of this evidence prior to 
a decision by the Board.  Therefore, the Board must remand 
this claim for RO consideration of the new evidence.  See 38 
C.F.R. § 20.1304(c) (2006).  

In this case, the Board requires medical examinations and 
opinions in order to decide the claims because the veteran 
has submitted evidence that she suffers from the claimed 
disabilities and that her disabilities may be associated with 
service.  See 38 U.S.C.A. § 5103; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA notice is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Invite the veteran to submit evidence 
and/or consent to release information to 
VA regarding any treatment relevant to her 
claims, including chiropractic treatment.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and any evidence obtained has been 
associated with the claims file, schedule 
the veteran for appropriate VA 
examinations.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner(s) prior to 
the requested examinations.  The 
examiner(s) should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  
A complete rationale should be provided 
for all opinions offered.

(a)  The examiner is asked to state 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the veteran's multiple sclerosis 
manifested to a degree of 10 percent 
disabling prior to May 7, 1988.  If the 
examiner finds it impossible to provide 
the requested opinion without resort to 
pure speculation, he or she should so 
indicate.  The examiner's opinion must 
include comment on the January 2001 letter 
from Dr. R.H., M.D. and the post service 
clinical notes of September 1983 
(misidentified as service medical records 
by Dr. R.H.) contained in the claims file.  

The examiner is asked to comment on 
whether the veteran's chronic headaches, 
duodenitis, irritable bowel syndrome, 
ovarian cysts or hysterectomy were (a) 
caused by her multiple sclerosis(b) 
aggravated by her multiple sclerosis or(c) 
symptomatic of her multiple sclerosis.

(b)  The examiner should state an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that chronic headaches had their onset 
during active service or is related to any 
in- service disease or injury.

(c)  The examiner should state an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that duodenitis or irritable bowel 
syndrome their onset during active service 
or is related to any in- service disease 
or injury.  

4.  Schedule the veteran for a psychiatric 
examination.  The claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner must note in 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.  All necessary tests 
should be conducted and all clinical 
findings reported in detail.  A complete 
rationale should be provided for all 
opinions offered.  

The examiner is asked to state whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any 
psychiatric disorder had its onset during 
service, was aggravated by service, or was 
caused by her multiple sclerosis.

5.  Next, readjudicate the appellant's 
claim for service connection for multiple 
sclerosis, with application of all 
appropriate laws and regulations, and 
consideration of all evidence of record 
including the evidence cited in the 
September 2006 Informal Brief submitted by 
the appeallant's representative.  If the 
decision with respect to the claim remains 
adverse to the appellant, she and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

6.  Finally, readjudicate the veteran's 
other claims that are the subjects of this 
appeal, to include all theories of 
entitlement; this is to include as 
secondary to multiple sclerosis if the RO 
determines that the veteran is entitled to 
service connection for multiple sclerosis, 
and with application of all appropriate 
laws and regulations, and consideration of 
all evidence of record including the 
evidence cited in the September 2006 
Informal Brief submitted by the 
appeallant's representative.  If the 
decision with respect to the claim on 
appeal remains adverse to the appellant, 
she and her representative, if any, should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


